Citation Nr: 0512679	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  03-16 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
status post gallbladder removal surgery with digestive 
disorder and stomach pains.

2.  Entitlement to an evaluation in excess of 10 percent for 
a chronic adjustment disorder with mixed anxiety and 
depression.

3.  Entitlement to an evaluation in excess of 10 percent for 
iliolumbar ligament strain with thoracolumbar subluxation.

4.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the right knee.

5.  Entitlement to an evaluation in excess of 10 percent for 
degenerative joint disease of the left knee.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active service from June 1998 
to June 2001, and one year and one month of prior active 
service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the New Orleans, 
Louisiana, Regional Office (RO), of the Department of 
Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on the part of the veteran.  


REMAND

Upon review of the evidentiary record, the Board notes that 
following the veteran's separation from active service in 
June 2001, she submitted to the VA a claim for benefits for 
various disabilities.  In conjunction with the claim, the 
veteran underwent VA examinations in July 2001.  Following a 
review of those examination results, along with a review of 
the veteran's service medical records and private medical 
treatment records, the RO determined that service connection 
was warranted for back, knees, and psychiatric disabilities.  
Hence, in July 2002, service connection was granted.  
However, it is noted that initially the veteran's bilateral 
knee disability was not bifurcated into two separate 
conditions.  However, upon further review, in May 2003, the 
condition was split into two separate disabilities with 
separate disability ratings.  

The veteran has asserted that the five disabilities are 
underrated.  She contends that each of these disorders 
produces more serious manifestations and symptoms, and that a 
higher rating is more appropriate.  The RO has denied her 
request and she has appealed to the Board for review.  

First, when the RO awarded 10 percent disability ratings for 
each of the veteran's knee disorders, it did so pursuant to 
the rating criteria found at 38 C.F.R. Part 4, Diagnostic 
Code 5003 (2001).  This is the rating criteria used for 
degenerative arthritis, and it specifies that the arthritis 
will be rated on the basis of limitation of motion.  This 
means that for the knee, the rating will be based on the 
range of motion involved with flexion and extension.  It 
should be noted that in September 2004 the VA Office of 
General Counsel issued an opinion that allows for the 
assignment of separate ratings for a disability of the same 
joint based on limitation of flexion and limitation of 
extension.  See VAOGCPREC 9-04 (Sept. 17, 2004).  Here the RO 
has not yet considered if this new opinion is applicable to 
the veteran's claim.  If it is, the veteran may be entitled 
to a higher evaluation for her bilateral knee disorders.  
Thus, when the claim is remanded for the other development 
listed in this remand, the RO should also consider the 
applicability of this new opinion.

Second, the veteran's service-connected back disability has 
been classified as low back pain.  The rating criteria 
pertaining to back disorders, including intervertebral disc 
syndrome (IDS), were amended effective September 23, 2002.  
See 67 Fed. Reg. 54,345-49 (August 22, 2002), and again on 
September 26, 2003.  See 68 Fed. Reg. 54,454-58 (August 27, 
2003).  A review of the Statement of the Case (SOC), issued 
in June 2003, naturally does not show these changes.  
However, the veteran also has not been informed of these 
changes through the issuance of a Supplemental Statement of 
the Case after September 26, 2003.  Moreover, a medical 
examination has not been accomplished recently that takes 
into account any of the changes made by the change in rating 
criteria.  As such, the Board concludes that another 
examination must be accomplished so that the changes may be 
adequately addressed in the medical findings (and 
subsequently the Board's decision), and the veteran must be 
notified of the changes in the rating criteria.  

Hence, the Board believes the appellant should undergo 
additional medical examinations in order to obtain additional 
medical evidence and to resolve any previous unclear findings 
that may exist concerning her service-connected back 
disorder.  Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2004) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2004) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  By remanding the claim for said examinations, 
clinical findings addressing the revised rating criteria, 
which include both orthopedic and neurologic criteria, will 
be obtained and the VA will have a more complete picture of 
the veteran's disability.  

Also, the veteran should also undergo additional medical 
testing with respect to her claims involving both of her 
knees.  Although the veteran underwent examination of the 
knees in July 2001, that examination does not appear to have 
sufficiently complied with the requirements delineated by the 
United States Court of Appeals for Veterans Claims (Court) in 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A review of 
the examination report does not show the effects of the 
disability upon ordinary use, and the functional impairment 
due to pain, weakened movement, excess fatigability, or 
incoordination.  Based upon the evidentiary record in the 
instant case, as discussed above, and in light of the 
applicable provisions of the VCAA, it is the Board's opinion 
that a new examination should be accomplished before the 
Board issues a determination on the merits of veteran's 
claims seeking increased evaluations for her service-
connected bilateral knee disabilities.  

The Board would further add that when the veteran submitted 
her notice of disagreement in August 2002, she specifically 
stated that she was appealing the compensation awarded for 
all four of her disabilities.  This included her psychiatric 
disorder which was assigned a 10 percent rating.  While it is 
true that she did not provided additional comment on this 
disorder, she did suggest that it was underrated.  A review 
of the SOC issued by the RO reveals that this issue was not 
listed.  

The Court  has held that where the Board finds a notice of 
disagreement has been submitted from a matter that has not 
been addressed in a statement of the case the issue should be 
remanded to the RO for appropriate action.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  As of this date, the veteran 
has not been sent a statement of the case with respect to 
this issue, and as such, this particular issue must be 
remanded.

Finally, the veteran underwent a VA General Medical 
Examination in July 2001.  It is from this examination, along 
with the available medical records, that service connection 
was granted for the residuals of gall bladder surgery, and a 
10 percent rating assigned.  However, this examination, as 
noted, was a General Medical Examination - the veteran has 
claimed that she not only suffer from abdominal pain but also 
constipation, diarrhea, and "abdominal distress."  The 
Board believes the appellant should undergo another 
examination in order to obtain additional medical evidence 
and to ensure that the Board has contemporaneous reports that 
document the veteran's symptoms and manifestations produced 
by the service-connected disability.  By remanding the claim 
for said examinations, recent clinical findings will be 
obtained, not only will the veteran's previous medical 
history will be considered, but her current complaints and 
manifestations will be observed.  As such, the VA will have a 
more complete picture of the veteran's disability.  

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)), VA first has a duty to notify the 
appellant and the accredited representative of any 
information and evidence necessary to substantiate his/her 
claims for VA benefits.  See generally 38 U.S.C.A. §§ 5102, 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  Furthermore, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims, although the 
ultimate responsibility for furnishing evidence rests with 
the appellant.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2004).  

In the present case, the Board finds that the VA's redefined 
duties to notify and assist a claimant, as set forth in the 
VCAA have not been fulfilled regarding the issues on appeal.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) and 
Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, 
further appellate consideration will be deferred and the case 
is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
ask that she identify all sources of 
medical treatment received since July 
2002 for the service connected 
disabilities that are subject to this 
appeal, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source identified.  
Copies of the medical records from all 
sources, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.  If 
requests for any private treatment 
records are not successful, the RO should 
inform the veteran of the nonresponse so 
that she will have an opportunity to 
obtain and submit the records herself, in 
keeping with her responsibility to submit 
evidence in support of her claim.  38 CFR 
§ 3.159 (2004).

2.  The RO should issue a statement of 
the case as to the issue of entitlement 
to a disability evaluation in excess of 
10 percent for chronic adjustment 
disorder with mixed anxiety and 
depression.  The veteran and her 
representative should be apprised of her 
right to submit a substantive appeal and 
to have her claim reviewed by the Board.  
The RO should allow the veteran and her 
accredited representative the requisite 
period of time for a response.

3.  After the veteran's medical records 
have been obtained, the RO should 
schedule the veteran for neurology and 
orthopedics examinations.  

a.  Lower Back.  With respect to the 
veteran's disability of the lumbar 
segment of the spine, the veteran should 
undergo VA examinations by an orthopedist 
and a neurologist in order to determine 
the nature and severity of her lower back 
disability.  The examiner should be 
provided with the veteran's claims folder 
and a copy of this Remand and should 
review the veteran's medical history 
prior to conducting the examination.  In 
addition to x-rays, any other tests and 
studies deemed necessary should be 
accomplished at this time.  

The orthopedist and neurologist should 
specifically comment on whether the 
veteran now suffers from degenerative 
disc disease of the back along with any 
other manifestations and symptoms 
produced by the service-connected 
disability.  Readings should be obtained 
concerning the veteran's range of motion 
of the lower back and any limitation of 
function of the parts affected by 
limitation of motion.  The examiners 
should also be asked to include the 
normal ranges of motion of the lower 
back.  Additionally, the examiners should 
be requested to determine whether the 
lower back exhibits weakened movement, 
excess fatigability, or incoordination, 
and, if feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion lost 
or favorable or unfavorable ankylosis due 
to any weakened movement, excess 
fatigability, or incoordination.

The orthopedist should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

If the neurologist determines that the 
veteran is now suffering from an 
intervertebral disc syndrome of the 
lumbar segment of the spine, the examiner 
should discuss the total duration of any 
incapacitating episodes (number of days) 
in the past twelve (12) months, as well 
as comment on any related chronic 
orthopedic or neurological 
manifestations.  An incapacitating 
episode is defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician.  Chronic 
orthopedic and neurological 
manifestations are defined as orthopedic 
and neurological manifestations and 
symptoms resulting from intervertebral 
disc syndrome that are present 
constantly, or nearly so.  Comments 
should also be provided as to whether the 
veteran experiences symptoms compatible 
with severe, recurring attacks, with 
intermittent relief or pronounced 
intervertebral disc syndrome compatible 
with sciatic neuropathy, muscle spasms, 
absent ankle jerk, or other neurological 
findings appropriate to the site of the 
diseased disc, with little intermittent 
relief.  

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiners must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  

b.  Knees.  

The veteran should also be afforded an 
orthopedic examination to assess the 
nature and severity of her service-
connected bilateral knee disabilities.  

The examiners should be provided with the 
veteran's claims folder and a copy of 
this Remand and should review the 
veteran's medical history prior to 
conducting the examination.  In addition 
to x-rays, any other tests and studies 
deemed necessary should be accomplished 
at this time.

The orthopedist should specifically 
comment on whether the veteran now 
suffers from degenerative joint disease 
of the knees along with any other 
manifestations and symptoms produced by 
the disabilities.  The veteran's knees 
should be examined for degrees of range 
of motion and any limitation of function 
of the parts affected by limitation of 
motion.  The examiner should also be 
asked to include the normal ranges of 
motion of the knees.  Additionally, the 
examiner should be requested to determine 
whether the knees exhibit weakened 
movement, excess fatigability, or 
incoordination, and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion lost or favorable or 
unfavorable ankylosis due to any weakened 
movement, excess fatigability, or 
incoordination.

The examiner should also be asked to 
express an opinion as to the degree to 
which pain could significantly limit 
functional ability during flare-ups or on 
use.  

The claims folder and this Remand must be 
made available to the examiners for 
review prior to the examination.  The 
results proffered by the examiner must 
reference the complete claims folders and 
any inconsistent past diagnoses given.  

c.  Gall Bladder Surgery Residuals.  

Following completion of the above 
development, the RO should schedule the 
appellant for an internal medicine 
examination, by an appropriate 
specialist, in order to determine the 
severity of her service-connected gall 
bladder surgery residuals.  The examiner 
should be given a copy of this remand and 
the appellant's entire claims folder.  
The examiner should be requested to 
review the appellant's medical history 
prior to conducting the examination and 
state that this has been accomplished.  
All necessary tests should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  

The examiner should describe in detail 
the type of symptoms and manifestations 
that are produced by this disorder, to 
include any gastrointestinal 
symptomatology.  If these matters cannot 
be medically determined without resort to 
mere conjuncture, this should be 
commented on by the examiner in the 
report.

The examiner must provide a comprehensive 
report including complete rationales for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusions.  
If further testing or examination by 
other specialists is determined to be 
warranted in order to evaluate the 
condition at issue, such testing or 
examination is to be accomplished prior 
to completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  It is requested that 
the results of the examination be typed 
and included in the claims folder for 
review.

d.  Psychiatric Disorder.

If and only if, after an SOC has been 
issued with respect to the veteran's 
psychiatric disorder, the veteran asserts 
that she still wishes to appeal the 
compensation level assigned, a 
psychiatric examination of the veteran 
should be accomplished.  This examination 
should be accomplished in order to 
determine the extent and severity of the 
service-connected psychiatric disorder.  
The examiner should be provided a copy of 
this remand together with the veteran's 
entire claims folder, and the examiner is 
asked to indicate whether he or she has 
reviewed the claims folder.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.

Following examination of the veteran, the 
examiner should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), and should 
identify what symptoms, if any, the 
veteran currently manifests, or has 
manifested in the recent past, that are 
attributable to her service-connected 
disorder.  The examiner must conduct a 
detailed mental status examination, and 
the examiner must express his or her 
final diagnosis taking into account the 
rating criteria for psychiatric 
disorders.

The examiner must also discuss the 
effect, if any, of the veteran's disorder 
on her social and industrial 
adaptability, as opposed to any 
nonservice-connected physical and/or 
psychiatric disorder(s), if any.  In so 
doing, the examiner is asked to address 
his or her findings in the context of the 
veteran's work history.

The examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's service-connected disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The examiner must 
provide a comprehensive report including 
complete rationale for all conclusions 
reached.

4.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
reports of examination.  If the requested 
reports do not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the reports must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2004); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO should readjudicate the claims.  In 
readjudicating the claims for increased evaluations for left 
and right knee disabilities, the RO should take into 
consideration VAOPGCPREC 23-97, VAOPGCPREC 9-98, and 
VAOPGCPREC 9-2004, and must discuss the applicability or 
inapplicability of these GC opinions to the claims on appeal.  
If the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations considered pertinent to the 
issues currently on appeal.  An appropriate period of time 
should be allowed for response.  Thereafter, the case should 
be returned to the Board, if in order.  The Board intimates 
no opinion as to the ultimate outcome of this case.  The 
appellant need take no action unless otherwise notified.  

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2004) 
failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



